          Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                               Western District of Texas
                                 San Antonio Division

 Misti Hill, individually and on behalf      §
 of all those similarly situated             §
                                             §
                 Plaintiffs,                 §
                                             §
                                             §     Civil Action No: 5:20-cv-165
                                             §
 v.                                          §
                                             §
 Bedrock Funding LLC,                        §
                                             §
                Defendant                    §


           Plaintiff’s Original Collective Action Complaint

      Misti Hill (“Plaintiff”), individually and on behalf of all others similarly situated

(“Class Members”) brings this Fair Labor Standards Act (“FLSA”) suit for unpaid

overtime against the above-named Defendant and shows as follows:

1. Nature of Suit.

      1.1. The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages

          and long hours and to correct conditions that were detrimental to the health and

          well-being of workers. To achieve its humanitarian goals, the FLSA requires the

          payment of a minimum wage and “limits to 40 a week the number of hours that

          an employer may employ any of his employees subject to the Act, unless the

          employee receives compensation for his employment in excess of 40 hours at a

          rate not less than one and one-half times the regular rate at which he is

____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 1
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 2 of 10




       employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40 (1944) (discussing the

       requirements of 29 U.S.C. § 207 (a)).

2. Parties.

   2.1. Plaintiff is an individual residing in the Oklahoma. She was previously employed

       by Defendant in New Braunfels, Texas in the Western District of Texas. In the

       three-year period preceding the filing of this action, Plaintiff was employed by

       Defendant within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 201

       et. seq. as a medical coder. Plaintiff's written consent to become a party plaintiff

       is being filed with the Court.

   2.2. The Class Members are other hourly-paid persons that were employed by

       Defendant as collectors in the three-year period preceding the filing of this action

       and were not paid overtime as required by the FLSA and were forced to work

       “off-the-clock.”

   2.3. Defendant Bedrock Funding LLC (“Defendant”) is an entity engaged in

       commerce or the production of goods for commerce within the meaning of the

       FLSA and is obligated to ensure that all employees are paid in accordance with

       the FLSA.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because the events

       giving rise to the cause of action alleged herein (failure to pay overtime) occurred




____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 2
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 3 of 10




       in this division and judicial district. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant employs individuals in and carries on substantial business in the

       Western District of Texas and has sufficient minimum contacts with this state to

       be subject to this Court’s jurisdiction.

   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA, 29 U.S.C. § 201 et seq., as amended.

4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiffs.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendant has been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendant has been an enterprise engaged in

       commerce or the production of goods for commerce within the meaning of

       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has

       had employees engaging in commerce or in the production of goods for

       commerce, or employees handling, selling, or otherwise working on goods or

       materials that have been moved in or produced for commerce for any person

____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 3
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 4 of 10




       (such as, for example, the payment processing systems for collecting debts) in

       that said enterprise has had and has an annual gross volume of sales made or

       business done of not less than $500,000 (exclusive of excise taxes at the retail

       level which are separately stated).

   4.5. Defendant is a provider of credit and financial services on a multi-state basis. Two

       or more of Defendant’s employees, engage in commerce by using equipment that

       has traveled in interstate commerce. By way of example and not by limitation,

       Defendant’s employees used/use:

      4.5.1. computers       and   telecommunications       equipment    that   has   been

            manufactured and shipped across state lines;

      4.5.2. office equipment, such as copiers, that has been manufactured and

            shipped across state lines;

      4.5.3. the interstate telephone systems, landline and cellular, to recruit and

            employ individuals for operational positions;

      4.5.4. The United States postal system to send mail across state lines; and

      4.5.5.   the interstate banking systems to pay Defendant’s employees.

   4.6. At all times hereinafter mentioned, Plaintiff was and individual employee who

       was engaged in commerce or in the production of goods for commerce as required

       by 29 U.S.C. § 207.

   4.7. Plaintiff was employed by Defendant within the applicable statute of limitations.




____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 4
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 5 of 10




5. Factual Allegations.

   5.1. Defendant provides services to the consumer credit industry.

   5.2. Plaintiff worked for Defendant as a collector.

   5.3. Plaintiff was employed by Defendant fulltime from December 1, 2018 to January

       31, 2020.

   5.4. From December 2018 to November 2019 Plaintiff was paid on an hourly basis.

   5.5. Plaintiff and the Class Members are (were) paid on an hourly basis at a straight

       time rate. Plaintiff was not paid time and one half for any hours worked over 40

       in a workweek.

   5.6. Plaintiff was not paid for “off-the-clock” hours. Plaintiff worked hours that

       Plaintiff’s supervisor(s) refused to record in the timekeeping system.

   5.7. Plaintiff and similarly situated employees regularly worked in excess of 40 hours

       a week. Plaintiff and the Class Members were not paid for hours over 40 in a

       workweek even though Defendant’s management knew Plaintiff and the Class

       Members were working over 40 hours in most, if not every, work week.

   5.8. The hours worked by Plaintiff and the Class Members were not accurately

       tracked or counted towards total hours worked and no overtime was paid for

       these hours (“Uncounted Hours Policy”). Because Defendant did not

       accurately track and pay for all hours worked, including overtime hours,

       Defendant violated the FLSA by failing to pay Plaintiff and the Class Members

       overtime compensation for all hours worked in excess of 40 per workweek.

____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 5
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 6 of 10




   5.9. Defendants knowingly, willfully, and/or with reckless disregard carried out its

       illegal pattern and/or practice of failing to pay the minimum wage and/or

       overtime compensation with respect to Plaintiffs and similarly situated

       employees.

6. Collective Action Allegations.

   6.1. Other employees have been victimized by the Uncounted Hours Policy which is

       in willful violation of the FLSA. Other hourly employees were paid in the same

       manner as Plaintiffs, i.e., hours not accurately tracked/counted and forced to

       work off-the-clock. The Uncounted Hours Policy of Defendant has been

       uniformly imposed on the Class Members.

   6.2. The Class Members performed job duties typically associated with non-exempt

       employees. Their duties were routine and did not require the exercise of

       independent judgment or discretion. Moreover, these employees regularly

       worked more than 40 hours in a workweek and were not paid one and one-half

       their regular rate of pay for hours worked in excess of 40 hours in a work week.

   6.3. Accordingly, the employees victimized by Defendant’s Uncounted Hours Policy

       are similarly situated to Plaintiff in terms of job duties and pay provisions.

   6.4. Defendant’s failure to pay the minimum wage and/or overtime compensation at

       the rates required by the FLSA comes from generally applicable policies or

       practices and does not depend on the personal circumstances of the Class




____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 6
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 7 of 10




       Members. Thus, Plaintiff’s experience is typical of the experience of the Class

       Members.

   6.5. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment. All Class Members,

       regardless of their work location, precise job requirements or rates of pay, are

       entitled to be paid the minimum wage and/or overtime compensation for hours

       worked in excess of 40 hours per week. Although the issue of damages may be

       individual in character, there is no detraction from the common nucleus of

       liability facts. The questions of law and fact are common to Plaintiffs and the

       Class Members.

   6.6. Accordingly, the class of similarly situated plaintiffs is properly defined as:

      6.6.1. All hourly paid collectors and administrative staff (regardless of
           actual job title) who worked for Defendant within the last three years
           who worked in excess of 40 hours in one or more workweeks and were
           not compensated at one and one-half times their regular rate of pay for
           all hours worked in excess of 40 hours in one or more workweeks and/or
           who were forced to work off-the-clock and thus not paid for all hours
           worked.

   6.7. Plaintiff brings this action on behalf of similarly situated employees.

   6.8. As a collective action, Plaintiff seeks this Court's appointment and\or

       designation as representatives of a group of similarly situated individuals as

       defined herein.

7. Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.



____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 7
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 8 of 10




   7.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   7.2. During the relevant period, Defendant has violated Section 7 of the FLSA, 29

       U.S.C. §§ 207 and 215(a)(2), by employing employees in an enterprise engaged

       in commerce or in the production of goods for commerce within the meaning of

       the FLSA as aforesaid, without compensating such employees for their work in

       excess of forty hours per week at rates no less than one-and-a-half times the

       regular rates for which they were employed.

   7.3. Defendant knowingly, willfully, or with reckless disregard carried out its illegal

       pattern or practice of failing to pay the minimum wage and/or overtime

       compensation with respect to Plaintiff and the Class Members.

   7.4. Defendant did not act in good faith and/or have reasonable grounds for a belief

       that its actions did not violate the FLSA nor did they act in reliance upon any of

       the following in formulating their pay practices: (a) case law; (b) the FLSA, 29

       U.S.C. § 201, et seq.; (c) Department of Labor Wage & Hour Opinion Letters;

       or (d) the Code of Federal Regulations.

8. Relief Sought.

   8.1. WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that she and all

       those who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:




____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 8
       Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 9 of 10




      8.1.1.An Order recognizing this proceeding as a collective action pursuant to

           Section 216(b) of the FLSA and appointing Plaintiff and her counsel to

           represent the Class Members;

      8.1.2. An Order requiring Defendant to provide the names, addresses, email

           addresses and telephone numbers of all potential Class Members;

      8.1.3. An Order approving the form and content of a notice to be sent to all

           potential Class Members advising them of the pendency of this litigation and

           of their rights with respect thereto;

      8.1.4. Minimum wage;

      8.1.5. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      8.1.6. Pay for all off-the-clock hours worked;

      8.1.7. All unpaid wages and overtime compensation;

      8.1.8. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

      8.1.9. Reasonable attorney’s fees, expert fees, costs, and expenses of this action

           as provided by the FLSA;

      8.1.10. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 9
      Case 5:20-cv-00165 Document 1 Filed 02/11/20 Page 10 of 10




      8.1.11. Such other relief as to which Plaintiff may be entitled.



                                        Respectfully submitted,

                                        By:    /s/ Chris R. Miltenberger
                                              Chris R. Miltenberger
                                              Texas Bar Number: 14171200


                                        The Law Office of            Chris   R.
                                        Miltenberger, PLLC

                                        1360 N. White Chapel, Suite 200
                                        Southlake, Texas 76092-4322
                                        817-416-5060 (office)
                                        817-416-5062 (fax)
                                        chris@crmlawpractice.com

                                        Attorney for Plaintiff




____________________________________________________________________________________
                        Plaintiff’s Original Collective Action Complaint
                                             Page | 10
